People v Estrada (2018 NY Slip Op 04339)





People v Estrada


2018 NY Slip Op 04339


Decided on June 13, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 13, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2015-04492
 (Ind. No. 2842/12)

[*1]The People of the State of New York, respondent,
vJulio Estrada, appellant.


Paul Skip Laisure, New York, NY (Mark W. Vorkink of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and Anastasia Spanakos of counsel; Eleanor Reilly on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from an amended sentence of the Supreme Court, Queens County (Douglas Wong, J.), rendered February 4, 2015, revoking a sentence of probation previously imposed by the same court (Barry Kron, J.), upon a finding that he violated the conditions thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of grand larceny in the third degree.
ORDERED that the amended sentence is affirmed.
The amended sentence imposed was not excessive (see People v Suitte,  90 AD2d 80).
DILLON, J.P., SGROI, HINDS-RADIX, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court